DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-14, and 17-46 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 11-14, 17-21, and 32-34 are amended.  Claims 15-16 are canceled.  Claims 45-46 are new.

Response to Amendment
	The amendments filed on 19 Apr. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 21 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-6, 10, 12-13, 19, 22, 24-26, 30, and 32 under 35 USC 112(a)(1) as being anticipated by Silveira et al. (Brazilian J. Pharm. Sci.; published 2010) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-2, 11, 18-19, 22-23, and 31 under 35 USC 102(a)(1) as being anticipated by Yamazaki et al. (CYRIC annual report; published 1990) is withdrawn.

	In view of Applicants amendments, the rejection of claims 1-13, 18-19, and 22-32 under 35 USC 103 as being unpatentable over Silveira et al. (Brazilian J. Pham. Sci.; published 2010), in view of Yamazaki et al. (CYRIC annual report; published 1990), in further view of Radeke et al. (US 2014/0328756 A1; published 6 Nov. 2014) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-32 under 35 USC 103 as being unpatentable over Silveira et al. (Brazilian J. Pham. Sci.; published 2010), in view of Yamazaki et al. (CYRIC annual report; published 1990) and Radeke et al. (US 2014/0328756 A1; published 6 Nov. 2014), in further view of Bars et al. (US 2016/0038669 A1; published 11 Feb. 2016) is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al. (Brazilian J. Pharm. Sci.; published 2010), in view of Yamazaki et al. (CYRIC annual report; published 1990) and Radeke et al. (US 2014/0328756 A1; published 6 Nov. 2014), in further view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009) for the reasons cited in the Office action filed on 19 Jan. 2021.

Applicants Arguments
	Applicants assert that Steel does not remedy the deficiencies of Silveira et al., Yamazaki et al. Radeke et al., and Bars et al.

19 Apr. 2021 have been fully considered but they are not persuasive. Silveira, Yamazaki, Radeke and Bars are not deficient.  Instant claim 33 is directed to a microfluidic apparatus for the preparation of the radiolabeled pharmaceutical.  The claimed microfluidic apparatus only requires an ion exchange resin positioned in the microfluidic channel, the ion exchange resin retaining the radiolabeled compound.  Both Yamazaki and Silveira disclose methods for preparing radiolabeled pharmaceuticals where the methods require trapping the radiolabeled pharmaceuticals on an ion exchange resin and then eluting the radiolabeled pharmaceuticals off the ion exchange resin.  In the case of Yamazaki, the radiolabeled pharmaceutical is ammonia N 13 and the ion exchange resin is cationic.  In the case of Silveira, the radiolabeled pharmaceutical is [18F]fluoride and the ion exchange column is anionic.  Steel discloses a microfluidic device having purification channels capable of retaining ion exchange resin.  According to Steel, microfluidic devices are advantageous for the preparation of PET tracers.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the methods Yamazaki and Silveira on a microfluidic device in order to gain the advantages taught by Steel such as smarter reaction times.  
Bars was used in combination with Yamazak, who teaches a method of producing ammonia N 13 where ammonia N 13 gets trapped on a cation exchange resin, which is important for replacing target water with saline.  Bars teaches a method of passing ammonia N 13 though an anion exchange column to remove all anionic impurities.  In view of Bars, a person of ordinary skill in the art would have understood that the method in Yamazaki could be improved on by further incorporating an anion exchange resin to remove all anionic impurities with potential to contaminate the ammonia N 13 pharmaceutical.


New Grounds of Rejection
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 14, 19, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bormans et al. (Appl. Radiat. Isot.; published 1995; see attached 892).

	Regarding claims 1-2, 14, 19, 21, and 23, Bormans et al. disclose a method of wherein a mixture of [13N]NH3 was passed through an anion exchange column (first column) containing Dowex AG anion exchange resin mounted just ahead of the Cathivex vented membrane filter and then through the Cathivex filter (second column), which behaves as a weak cation exchanger.  A three-way stopcock was mounted between the ion exchange column and the membrane filter for the purpose of rinsing the membrane filter with 2 mL of saline (eluting solution containing ions suitable for intravenous infusion).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10, 13-14, 18-19, 21-30, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (CYRIC Annual Report; published 1990), in view of .

	Yamazaki et al. teach as discussed in the Office action filed on 19 Jan. 2021.  Yamazaki et al. teach that a column packed with cation exchange resin which has been washed with saline in advance.  The column was washed with sterile water and then [13N]NH3 retained by the resin is recovered in a vial with 10 mL of saline through a membrane filter (see pg. 2).  Yamazaki et al. teach that the purification procedure is usually completed within 2 min after irradiations, more than 40 mCi of [13N]NH3 can be supplied for PET use with 10 min irradiations.  The production can be repeated every 15 min without any change except for an injection vial.  Purification with cation exchange resin is an important procedure for replacing a water target with saline for injection.  This reads on the method comprising: passing a column containing an anion exchange resin to retain the radiolabeled compound on the resin, the resin being a cation exchange resin; and eluting the radiolabeled compound of the column using an eluting solution to form a radiolabeled pharmaceutical, the eluting solution comprising ions suitable for intravenous infusion into a subject.  The present system can supply a sufficient amount of injectable [13N]NH3 in high radiochemical purity at 20 min intervals (see pg. 3).  Yamazaki et al. disclose the automated system in Fig. 1.  This reads on an apparatus comprising: (i) a support, (ii) a column attached to the support to retain the radiolabeled compound on the ion exchange resin, (iii) a vessel attached to the support, the vessel containing an eluting solution comprising ions suitable for intravenous injection, and an outlet for removal of the radiolabeled pharmaceutical, the column is a cation exchange column.
	Yamazaki et al. do not teach a method comprising passing a mixture including a radiolabeled compound through a first column containing a first ion exchange resin to remove impurities from the mixture and wherein the first anion exchange resin is anionic and wherein the second ion exchange resin is cationic.  Yamazaki et al. do not disclose an apparatus 
	Bormans et al. teach on-line anion exchange of [13N]NH3 produced by 10 MeV proton irradiation of dilute aqueous ethanol (see title).  Bormans et al. teach that [13N]NH3 produced by this method contains small amounts of [13N]NO3-/NO2- as radiochemical impurities besides the radionuclidic impurity [18F]fluoride, the amount of which increases as a function of time after end of the bombardment.  18F is generated by the (n, p) reaction on 18O, the abundance of which amounts to about 0.3% in natural water.  We have developed a reliable on-line purification method in which the irradiated water directly passes through a small anion exchange column to remove the anionic impurities [18F]fluoride and [13N]NO3-/NO2- (see pg. 83).  Bormans et al. teach a solution of 45 mg NaCl in 2 mL of water to render the solution isotonic (see pg. 83).  After passage of the irradiated aqueous ethanol through this column no detectable amounts of [18F]fluoride or [13N]NO2-/NO3- were found by HPLC.  It appears that the cellulose filter acts as a weak cation exchanger which extracts [13N]NH4 from the passing irradiated target solution.  The adsorption problem can be solved by an additional rinse of the membrane filter with 2 mL of saline after passage of the irradiated water.  For this purpose a three way stopcock was mounted between the ion exchange column and the membrane filter (see pgs. 85-86).
	Radeke et al. teach as discussed in the Office action filed in 19 Jan. 2021.  In addition, Radeke et al. teach an isotonic sodium chloride solution (0.9%) (see [0636]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yamazaki et al. by passing a mixture including [13N]NH3 through anion exchange  before passing through the cation exchange resin as taught by 13N]NO2-/NO3-/[18F]F- from the radiopharmaceutical solution.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the apparatus of Yamazaki et al. by further incorporating an anion exchange resin in series with the cation exchange resin and by incorporating a three way valve so that there is a second conduit in fluid communication with the cation exchange resin and the vessel as taught by Bormans et al. because it would advantageously enable incorporating saline into the radiopharmaceutical formulation by eluting the [13N]NH4 from the cation exchange resin using a saline solution.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the apparatus of Yamazaki et al. by further incorporating a third cationic exchange column, for example a cationic sterilizing filter, as taught by Yamazaki et al. and Bormans et al. because it would have been expected to advantageously increase the trapping efficiency of [13N]ammonium and/or enable the use of a sterilizing filter known to be used in the production of [13N]ammonium ion.

Claims 1-2, 4-10, 13-14, 18-19, 21-30, 34, and 45-46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (CYRIC Annual Report; published 1990), in view of Bormans et al. (Appl. Radiat. Isot.; published 1995; see attached 892) and Radeke et al. (US 2014/0328756 A1; published 6 Nov. 2014), in further view of Steel et al. (US 2009/0311157 A1; published 17 Dec. 2009).

	Yamazaki et al. teach as discussed above.
	Yamazaki et al. do not further teach a pressure regulator that is in fluid communication with the first column or further teach a microfluidic device wherein the ion exchange resin is anionic and wherein the second ion exchange resin is cationic.

	Radeke et al. teach as discussed above.
	Steel et al. teach as discussed in the Office action filed on 19 Jan. 2021.  Steel et al. teach microfluidic devices offer several significant benefits for PET radiotracer synthesis including reduced radiation shielding requirement, smarter reaction times, increased control of conditions and reduced reagent consumption (see [0002]).  Steel et al. teach that the force of helium is controlled by a regulator, pressure gauge, and flow meter (see [0007]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the apparatus of Yamazaki et al. by incorporating a pressure regulator that is in selective communication with the first column as taught by Steel et al. because it would advantageously enable controlled force of movement of the [13N]ammonia through anion exchange resin to trap anionic impurities.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify method apparatus of Yamazaki et al. by carry further carrying out the method in a microfluidic device wherein a first anion exchange resin and second cation exchange resin are incorporated into a microfluidic channel as taught by Bormans et al. and Steel et al. because it would advantageously enable significant advantages for PET [13N]ammonia synthesis such as smarter reaction times and reduced reagent consumption.


Claims 1, 3-6, 10, 13, 19-22, 24-26, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silveira et al. (Brazilian J. Pharm. Sci.; published 2010), in view of Ino et al. (US 6,190,637 B1; published 20 Feb. 2001; see attached 892) and Bormans et al. (Appl. Radiat. Isot.; published 1995; see attached 892).

Silveira et al. teach as discussed in the Office action filed on 19 Jan. 2021.  Silveira et al. teach that 18F-fluoride ions were trapped in a SepPak light Accell, Plus QMA (anion exchange) column and were then eluted with NaCl 0.9% solution.  Finally, the resulting 15 mL of Na18F was dispensed into sterile, pathogen free vials, through a 0.22 µm filter, in an automated dispensing unit (see pg. 564).  
	Silveira et al. do not disclose a method comprising passing a mixture including a radiolabeled compound containing a first ion exchange resin to remove impurities from the mixture, the first ion exchange column being cationic.  Silveira et al. do not disclose a first column attached to the support to remove impurities from the mixture and a first conduit in fluid communication with the first column and the second column; and a second conduit in fluid communication with the second column and the vessel with a valve in fluid communication with the first conduit and the second conduit.
	Ino et al. teach a method for preparing [F-18]fluoride ion (see title).  Ino et al. teach that the recovered [O-18]enriched water contains cations etc as impurities so that purification by distillation is necessary to reuse the recovered [O-18]-enriched water for preparing radioactive fluoride ion (see col. 1).  Ino et al. teach a method which comprises the step of bringing [O-18]enriched water containing [F-18]-fluoride formed by proton irradiation of [O-18]-enriched water into contact with strongly acidic cation exchange to remove impurity cations…and the step of eluting and collecting the [F-18]-fluoride ion adsorbed to the weakly basic anion exchange resin…Since impurity cations are removed by the treatment with strongly acidic cation exchange resin as the preliminary step for making [F-18]-fluoride ion adsorbed to the weakly basic anion exchange resin can be re-used without purification (see col. 2).  
	Bormans et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Silveira et al. by first passing the mixture containing [18O]water and [18F]fluoride ion through a cation exchange column as taught by Ino et al. 18O]water which can be used without further purification.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the apparatus of Silveira et al. by incorporating a first cation exchange column and a conduit in fluid communication with the first column and second column; a second conduit in fluid communication with the second column and the vessel with a valve in fluid communication with the first conduit and second conduit as taught by Ino et al. and Bormans et al. because it would advantageously enable removal or cations and recovery of purified [18O]water where the valve advantageously enables subsequent elution of the trapped [18F]fluoride ions using a the saline solution.

Claims 1-2, 4-14, 17-19, 21-30, and 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (CYRIC Annual Report; published 1990), in view of Bormans et al. (Appl. Radiat. Isot.; published 1995; see attached 892) and Radeke et al. (US 2014/0328756 A1; published 6 Nov. 2014), in further view of Franci et al. (WO 2015/071288 A1; published 21 May 2015; see attached 892).

	Yamazaki et al. teach as discussed above.
Yamazaki et al. do not teach a method wherein a first mixture and the first column is a first cation exchange column, and further comprising passing second mixture through a second cation exchange column and eluting, using an eluting solution, a radiolabeled compound off the second cation exchange column,  further comprising after eluting  the radiolabeled compound of the cation exchange column, restricting fluid communication between an inlet that received the mixture and the cation, and allowing fluid communication between the second cation exchange column.  Yamazaki et al. do not further teach a method wherein the mixture defines a first 
	Bormans et al. teach as discussed above.
	Radeke et al. teach as discussed above.
	Franci et al. teach a dual run cassette for the synthesis of 18F-labelled compounds (see title).  Franci et al. teach that it would be desirable to produce more than one batch of [18F]FDG using the FASTlabTM on the same day and in only one hot cells (see pg. 3).  Fig. 3 illustrates a cassette suitable for carrying out two [18F]FDG runs on FASTlabTM (see pg. 5; Fig. 3).  Franci et al. exemplifies the synthesis of two batches of [18F] on one FASTlab cassette where at steps (iii)-(iv) [18F]fluoride was trapped on the QMA column, and eluent was passed through the QMA (3) to release [18F]fluoride.  At steps (xiii)-(xiv), [18F]fluoride was trapped on a new QMA column (4) found at position 8, and with [18F]fluoride from the QMA (4) at position 8, steps (iv)-(ix) were carried out as for the first batch (see pg. 16).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yamazaki et al. by further trapping a first mixture of [13N]ammonia on a first cation exchange column and then trapping a second mixture of [13N]ammonia on a second cation exchange column and eluting the [13N]ammonia of the second cation exchange column such that after eluting the [13N]ammonia of the first cation exchange column fluid communication between the inlet that received the mixture is restricted, and fluid communication between the second cation exchange column and the inlet is allowed as taught by Franci et al.  because it would advantageously enable at least two production runs on the same day and in only one hot cell.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Yamazaki et al. so that wherein the mixture defines a first production run, and in a second production run passing a second mixture that includes a second radiolabeled compound through another ion exchange column .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which  was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  In the response filed on 19 Apr. 2021, Applicants have not pointed to sections of the specification supporting the claim amendments.  Regarding claim 45, the Examiner is unable find support in the specification for a third ion exchange column that is a cationic exchange column.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claims 11 and 12 are indefinite.  Claim 11 is dependent to claim 1 and requires that the mixture is a first mixture and the first column is a first cation exchange column, and then passing a second mixture through a second cation exchange column.  However, claim 1 requires passing the same mixture through the first and second ion exchange columns and so it is not clear how the method of claim 11 should be performed.  For example, in the case of [13N]ammonia, should [13N]ammonia be passed thru a first and second cation exchange column in one production and then in a second production, should a different [13N]ammonia mixture be passed only through the second cation exchange column?  It is unclear how the method of claim 12, which is dependent to claim 11, should be performed.  Instant claim 12 requires after eluting the radiolabeled compound off the cation exchange column.  Is this the first cation exchange column?  For example, in the case of [13N]ammonia, should [13N]ammonia be passed only thru a first cation exchange column and then eluted and then should flow be restricted to the first cation exchange column so that flow can be directed to a second cation change column in a different production?


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618